ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Derbyshire Machine & Tool Company          )        ASBCA Nos. 61948, 61949
                                           )
Under Contract No. N00104-12-C-BA45 et al. )

APPEARANCE FOR THE APPELLANT:                       Mr. Paul Trenholm
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Kimberly A. Miller, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: May 3, 2019




                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61948, 61949, Appeals of
Derbyshire Machine & Tool Company, rendered in conformance with the Board's
Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals